Citation Nr: 0737024	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  03-34 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty in the Navy from June 1969 
to May 1971.          
He also served in the U.S. Naval Reserve between May 1972 and 
September 1994, to include several periods of active duty for 
training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In March 2005, the case was 
remanded for further development.


FINDINGS OF FACT

1.	The preponderance of the competent medical evidence is 
against the finding         that the veteran's current 
bilateral hearing loss has a causal nexus to service.

2.	The veteran does not presently experience tinnitus.


CONCLUSIONS OF LAW

1.	Bilateral hearing loss was not incurred or aggravated 
during military service,   and sensorineural hearing loss may 
not be presumed to have been incurred therein. 38 U.S.C.A. §§ 
106, 1110, 1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2007).

2.	Tinnitus was not incurred or aggravated during military 
service.  38 U.S.C.A.        §§ 106, 1110, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in April 2003 and    
March 2005 of the information and evidence needed to 
substantiate and complete    a claim, to include notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording him VA 
examinations.   VA informed the claimant of the need to 
submit all pertinent evidence in his possession, and provided 
adequate notice of how disability ratings and effective dates 
are assigned.  While the appellant may not have received full 
notice prior to the initial decision, after notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claims, and the 
claims were readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error           in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.  

Background

During the veteran's October 1968 entrance examination, on 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ


500
1000
2000
4000
RIGHT
5
0
0
0
LEFT
5
5
5
5

(No findings were then obtained as to auditory acuity at 3000 
Hertz.)

A routine review examination in April 1972 for purposes of 
continuing reserve duty determined that there were normal 
findings on a whispered voice hearing test.  

A repeat audiogram was performed in March 1974, at which time 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
15
10
LEFT
0
5
10
20
30

A January 1975 audiogram indicated pure tone thresholds at 0 
in almost every frequency measure, with the exception of a 
measurement of 5 in the right ear,            at 500 and 1000 
Hertz.

Review examinations in May 1976, April 1980 and July 1982 
provided normal findings on completion of whispered voice 
tests.  In February 1985, a whispered voice test indicated 
slight low tone hearing loss, right ear.  An August 1986 
routine examination noted minor hearing loss, caused by 
working around loud equipment.  

Then in April 1987, an audiogram indicated as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
50 
40
LEFT
25
25
40
45
25

Evaluation in October 1990 revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
45
40
50
LEFT
35
35
50
60
60

The report of an October 1997 audiological consultation post-
service at a military medical facility indicates that the 
veteran reported in addition to continuous noise exposure 
incidental to service, having worn earplugs in various 
nonservice-related occupations held while on reserve duty.  
He denied recreational and non-occupational noise exposure.  
He also denied having tinnitus, as well as dizziness, 
otalgia, otorrhea or ear disease.  An audiogram revealed 
bilateral mild    to moderate gently sloping sensorineural 
hearing loss throughout the speech frequencies, and severe 
loss at 8000 Hertz.  The evaluating audiologist upon review 
of the record, observed that an original 1982 reference 
audiogram showed bilateral mild to moderate hearing loss with 
the left ear slightly worse than the right.  Permanent 
bilateral progression was noted around 1990, and with no 
significant shifts since then.  In the audiologist's view, 
progression of loss around 1990 was likely secondary to noise 
exposure, and consistent with possible occupational  noise-
induced aggravation of existing hearing loss.  He further 
indicated an unknown etiology of pre-existing loss noted on 
the 1982 reference audiogram.

An October 2000 evaluation by private audiologist S.C. 
revealed hearing loss that was severe in the right ear, and 
moderate in the left.

The veteran's April 2003 statement described in-service loud 
noise exposure from large and small caliber weapons fire 
aboard the ships on which he was stationed.  He indicated 
that he was responsible for loading ammunition.  The veteran 
further stated there was also noise from the ship's diesel 
engine, and the proximity of aircraft aboard aircraft 
carriers.  He contended that this noise exposure took place 
during active duty service, as well as subsequent Naval 
Reserve duty. 

On VA audiological examination in February 2006, the veteran 
described a history of in-service noise exposure, along with 
a 30-year history of proximity to loud noise in an 
occupational setting.  He indicated that tinnitus was not 
present.  Objectively, there was normal middle ear function.  
On audiometric testing, pure tone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
45
45
50
LEFT
30
30
35
55
50

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.  
The VA examiner opined that it was not at least as likely as 
not that hearing loss had its onset during active duty 
service between June 1969 and May 1971.  The rationale 
provided was that audiograms from 1968 through 1976 showed 
normal hearing bilaterally.  

A VA examination for ear disease was completed the following 
month.  At that time, the veteran denied ever having 
tinnitus.  He reported exposure to loud noise on working as a 
deck mate on ships.  The examiner stated on review of the 
claims file that the veteran had a normal entrance hearing 
examination, and no exit physical.  He was noted to have 
normal hearing on subsequent audiograms in        April 1972, 
March 1974, January 1975, April 1980 and October 1982.  He 
was not actually found to have hearing loss until April 1987.  
After leaving the military,    he had several jobs that did 
require use of ear protection.  He was employed from 1973 to 
1976 as an air condition technician with ear plug use, from 
1976 to 1984   as a public works utility system operator, and 
from 1984 to 1997 as a public works utility system operator 
with ear plug use.  Physical examination revealed the outer 
ear and ear canals were within normal limits.  The tympanic 
membrane showed no perforation or bulging or erythema.

The examiner's diagnosis was hearing loss.  He determined 
that it was less likely than not that the veteran had hearing 
loss while in the military or one year after leaving the 
service.  Rather, it was more likely than not that his 
hearing loss was secondary to aging alone.  On the subject of 
claimed tinnitus, the examiner found it was unlikely the 
veteran had this disorder, as he denied ever having the 
disorder.  

Analysis

Service connection may be granted for any current disability 
for which it is established was caused by a disease or injury 
incurred or aggravated during active duty service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Active military, naval, or air service includes active duty, 
any period of active duty for training (ACDUTRA) during which 
the individual concerned was disabled from a disease or 
injury incurred or aggravated in the line of duty, or a 
period of inactive duty training (INACDUTRA) during which an 
injury was incurred or aggravated therein.  38 U.S.C.A. §§ 
101(24), 106; 38 C.F.R. § 3.6.

Certain conditions involving what are generally recognized 
as diseases of a chronic nature, such as a sensorineural 
hearing loss, will be presumed to have been incurred in 
service if manifested to a compensable degree within one 
year after service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.                   

With hearing loss claims VA may only find hearing loss to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater;               or when 
speech recognition scores are less than 94 percent.  38 
C.F.R. § 3.385.

A.	Bilateral Hearing Loss

Upon comprehensive evaluation of the evidence of record in 
view of the above criteria, it is determined that service 
connection for bilateral hearing loss is not warranted.  The 
underlying existence of a present disability, in and of 
itself, is not  in question as there are contemporaneous VA 
audiometric findings that constitute    a hearing loss 
disability in both ears, as defined under 38 C.F.R. § 3.385.                   
This preliminary element of the veteran's claim established, 
hearing loss must still be found to have some causal 
connection to his service to constitute a valid claim. 

In determining the etiology of bilateral hearing loss, those 
provisions for presumptive service connection for chronic 
disorders are not applicable given      that hearing loss did 
not manifest to a compensable degree, or for that matter a 
measurable level until well after one-year post-service 
discharge from active duty  in 1971.  The March 2006 VA 
examiner, as indicated, believed it was unlikely that hearing 
loss began within the requisite timeframe.  38 C.F.R. §§ 
3.307, 3.309.  
There is also no analogous one-year time limit for 
presumptive service connection pertinent to periods of 
ACDUTRA.                  

When further analysis is provided of the medical evidence in 
this case on the subject of causation, the weight of these 
findings are against the conclusion that present bilateral 
hearing loss is a disability of service origin.  There are 
numerous medical opinions that have been obtained in this 
regard.  Initially, a October 1997 audiological evaluation at 
a military clinic (post-service report) determined that         
the original documentation of hearing loss, ostensibly in 
1982, had an unexplained etiology.  Actual review of the 
claims file shows an onset no earlier than 1985; this matter 
aside, the audiologist's report did not associate hearing 
loss with service to any extent.  The audiologist further 
commented that in-service worsening appeared to be due to a 
non-service occupation that entailed some noise exposure.  
Though not formally conducted in connection with the present 
claim, this evaluation nonetheless incorporated review of 
prior service records.  See Prejean v. West,           13 
Vet. App. 444, 448-9 (2000) (the factors for assessing the 
probative value of an opinion on the question of medical 
nexus include the physician's access to the claims file and 
the thoroughness of the opinion).  

A more definitive conclusion was set forth by the February 
2006 VA examining audiologist, finding that hearing loss did 
not begin during active duty service, based on review of the 
record.

The VA examination of March 2006 by a physician also provided 
a finding on causation that was not favorable to the claim, 
and the conclusion that hearing loss was secondary to aging 
alone, would suggest that it was unlikely that  the claimed 
disorder developed during a period of ACDUTRA, or is 
otherwise attributable to noise exposure during such 
timeframe.  The examination report reflects that the 
veteran's competent assertions of in-service noise exposure 
were addressed, in addition to the degree to which relevant 
symptomatology manifested during a qualifying period of 
service.  See e.g.,  Hensley v. Brown, 5 Vet. App. 155, 158 
(1993).  The record otherwise sets forth reports of 
evaluation and treatment for hearing loss, although the 
preceding statements are the only reports that consider the 
etiology of the disorder.  Hence, the preponderance of the 
probative medical evidence in this case substantiates that 
hearing loss is not incidental to the veteran's service.

The Board has considered the veteran's own assertions 
pertaining to the cause of claimed bilateral hearing loss, 
however, as a layperson, he is not shown to possess the 
requisite training and background to offer a competent 
assessment on what is essentially a medical determination.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

B.	Tinnitus

The preliminary requirement to demonstrate service connection 
as indicated,              is competent evidence of a current 
disability, but in this instance the veteran by all 
indication does not experience tinnitus.  The record does not 
set forth a medical diagnosis of the claimed disorder.  
Indeed, on an October 1997 audiological consultation, and 
more recently during VA examinations, the veteran 
specifically denied ever having had tinnitus.  It is thus 
shown to a reasonable likelihood that       the claimed 
disorder does not presently exist. 

Service connection may be granted only where it has been 
established the veteran has a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.")  In the absence of proof of a present 
disability there can be no valid claim.  As there is no 
competent evidence of tinnitus, there is not presently a 
basis upon which the claim can be substantiated.


Conclusion

For these reasons, the claims for service connection for 
bilateral hearing loss,          and tinnitus must be 
denied.  The preponderance of the evidence is against                
the claims, and hence the benefit of the doubt doctrine is 
not applicable.                      See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


